           Case 1:19-cv-06522-RA Document 18 Filed 06/25/20 Page 1 of 1


                                                                 USDC-SDNY
                                                                 DOCUMENT
 UNITED STATES DISTRICT COURT
                                                                 ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                 DATE FILED: 6/25/2020

 FINGER LAKE LLC, an American
 Corporation,

                             Plaintiff,                        No. 19-CV-6522 (RA)

                        v.                                             ORDER

 QIANG TU, an individual,

                             Defendant.


 RONNIE ABRAMS, United States District Judge:

         On May 20, 2020, Defendant’s motion to dismiss was granted. See Dkt. 17. However,

 the Court permitted Plaintiff to “file its amended complaint no later than June 20, 2020.” Id. To

 date, Plaintiff has not filed an amended complaint, nor sought an extension to do so.

 Accordingly, the Clerk of Court is respectfully directed to close this case.

 SO ORDERED.

Dated:    June 25, 2020
          New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
